DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 11, 2022.  Claims 1-24 are currently pending. Claims 1-5 (species figure 1), 10-13 (species figure 6) and 16-20 (species figure 1) are withdrawn as being drawn to unelected species figure 1 and species figure 6. The claims being examined are claims 6-9 as being drawn to elected species in figures 4/5 and the generic claims 14, 15 and 21-24.
	
Election/Restrictions
Applicant’s election of species figures 4/5 in the reply filed on March 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In regards to Applicant’s newly added claims 21-24, the Examiner notes that claim 21-24 are generic to the species in figure 1, figures 4/5 and figure 6. Also, the Examiner noted that claims 14-15 have been withdrawn, but the Examiner noted these as generic claims to the different species since all of the species determine a magnitude of crosstalk between second light detectors that are shielded and use this value to control an operation point of an array of first light detectors. The claims that will be examined are claims 6-9 drawn to species figures 4/5 and generic claims 14, 15 and 21-24.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6-9, 14, 15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the limitations “the time of not driving”, “the other adjacent second light detectors”, “the time of driving all of the adjacent second light detectors” lack antecedent basis. These limitations are not described earlier in the claim. The limitations should be “a time of not driving”, “another adjacent second light detectors”, “a time of driving all adjacent second light detectors” for proper antecedent basis. Also, the language of “the other adjacent second light detectors” and “all the adjacent second light detectors” is unclear. It is unclear what “other” adjacent second light detectors are not driven, when there has not been defined a first adjacent second light detectors. For examining purposes this will understood as some adjacent second light detectors among the second light detectors are not driven. Please clarify and fix. 
In regards to claims 6-9, it is unclear how the second light detectors are converting received light signals into second signals when the second light detectors are shielded from light. Does this not mean there is no light reception? It is unclear to the Examiner how this occurs. Please clarify. The examiner will interpret the claim as written. 
Claims 7-9 are rejected because of their dependency on claim 6.
In regards to claim 7, the limitation “the time of receiving light” should be “a time of receiving light” for antecedent purposes, since this limitation has not been mentioned previously. Please clarify and fix.
Claim 8 is rejected because of its dependency on claim 7. 
In regards to claim 14, the limitation “the basis of the magnitude of crosstalk” lacks antecedent basis. The limitation should be “a basis of a magnitude of crosstalk” for proper antecedent purposes, since there is no mention of the basis of the magnitude of crosstalk previously in the claim. Please clarify and fix. 
In regards to claims 14-15, it is unclear how the second light detectors are converting received light signals into second signals when the second light detectors are shielded from light. Does this not mean there is no light reception? It is unclear to the Examiner how this occurs. Please clarify. The examiner will interpret the claim as written. 
Claim 15 is rejected because of its dependency on claim 14.
In regards to claim 15, the limitation “the basis of noise” lacks antecedent basis. The limitation should be “a basis of noise levels” for proper antecedent purposes, since there is no mention of the basis of noise levels previously in the claim 15 or claim 14 in which claim 15 is dependent. Please clarify and fix.
In regards to claims 21-24, it is unclear how the second light detectors are converting received light signals into second signals when the second light detectors are shielded from light. Does this not mean there is no light reception? It is unclear to the Examiner how this occurs. Please clarify. The examiner will interpret the claim as written. 
Claims 22-24 are rejected because of their dependency on claim 21.
In regards to claim 23, the limitations “the time of not driving”, “the other adjacent second light detectors”, “the time of driving all of the adjacent second light detectors” lack antecedent basis. These limitations are not described earlier in the claim. The limitations should be “a time of not driving”, “another adjacent second light detectors”, “a time of driving all adjacent second light detectors” for proper antecedent basis. Also, the language of “the other adjacent second light detectors” is unclear. It is unclear what “other” adjacent second light detectors are not driven, when there has not been defined a first adjacent second light detectors. For examining purposes this will understood as some adjacent second light detectors among the second light detectors are not driven. Please clarify and fix.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidovic et al. (US 20170031009) in view of Yang (US 20210013249) and Bikumandla et al. (US 20150378013).
Re claim 14: Davidovic teaches a light detection apparatus (fig. 6 and 8) comprising: an array that comprises first light detectors (APDs 311, fig. 8) and configured to convert reception light into first signals (paragraph 46-48 and 50); second light detector (APD 312, fig. 6 and 8) configured to convert reception light into second signals (paragraphs 46-48, 50), wherein surface of the second light detector (APD 312, fig. 6 and 8) are shielded from light (paragraphs 46-48, 50); and control circuitry (404/313) that controls an operation point of the array (paragraph 46 and 48), on the basis of the magnitude of noise calculated from the second signal of the second light detector (APD 312) (paragraphs 46-48 and 50), but does not specifically teach second light detectors in the plural and measuring a magnitude of a crosstalk between the second light detectors. Yang teaches using a plurality of second light detectors shielded from light (114) to measure dark noise (paragraph 47) separate from an array of first light detectors (112) detecting light (paragraph 46). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of second shielded light detectors similar to Yang with the system of Davidovic in order to have a redundant measurements for noise to more accurately control the first light detectors based on those measurement providing for higher quality light detection. Davidovic as modified by Yang does not specifically teach control based on a magnitude of crosstalk between second light detectors. Bikumandla teaches control based on a magnitude of crosstalk between second light detectors (paragraph 27, covered photodiodes are measured to determine a magnitude of crosstalk between photodiodes, then controls the array to compensate for the crosstalk dominated photodiodes). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second light detectors of Davidovic as modified by Yang to determine a magnitude of crosstalk similar to Bikumandla in order to ensure all types of noise are measured providing for more accurate control of the first light detectors and higher quality light detection.
Re claim 15: Davidovic as modified by Yang and Bikumandla teaches the light detection apparatus, wherein the control circuitry (Davidovic, paragraphs 46-48 and 50, Yang, paragraphs 47-55, Bikumandla, paragraph 27) controls the operation point of the array, on the basis of noise levels of the second light detectors calculated from the second signals of the second light detectors (Davidovic, paragraphs 46-48 and 50, Yang, paragraphs 47-55 and Bikumandla, paragraphs 27 and 29).
 
Allowable Subject Matter
9.	Claims 6-9 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 6, the prior art of record individually or in combination fails to teach a light detection apparatus as claimed comprising: an array that comprises a plurality of first light detectors arranged at a first interval and configured to convert reception light into first signals; second light detectors that are arranged at the first interval and configured to convert reception light into second signals, wherein surfaces of the second light detectors are shielded from light; and more specifically in combination with control circuitry that controls an operation point of the array, on the basis of the second signals of the second light detectors at the time of not driving at least one of the other adjacent second light detectors among the second light detectors and the second signals at the time of driving all the adjacent second light detectors among the second light detectors.
Claims 7-9 would be allowed because of their dependency and if the 112b rejections are overcome.
In regards to claim 21, the prior art of record individually or in combination fails to teach a light detection apparatus as claimed comprising: an array of first light detectors arranged at a first interval and configured to convert reception light into first signals; second light detectors configured to convert reception light into second signals and third signals, wherein surfaces of the second light detectors are shielded from light; and more specifically in combination with control circuitry configured to control an operation point of the array based on the second signals and the third signals, wherein at least two of the second light detectors arranged at the first interval convert the reception light into the second signals; and at least two of the second light detectors arranged at a second interval wider than the first interval convert the reception light into the third signals.
Claims 22-24 would be allowed because of their dependency and if the 112b rejections are overcome.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20190349544) teaches a first array of light detectors (P(1,1) to P(X,Y)) to convert light reception into a first signal (paragraph 30) and second light detectors each with a light shield (light quantity control pattern) covering the second light detectors (DP(1,1) DP(N, 1)) at various degrees to convert light reception into a second, third to n signals (see fig. 1, 2 and 3) for testing different integration times (paragraphs 6-7), but does not specifically teach the driving and not driving of the second light detectors and the different interval arrangements for the second light detectors as described in claims 6-9 and 21-24.
Oh et al. (US 11205672) teaches a first array of light detectors (PD) to convert light reception into a first signal (col. 3, lines 40-51) and second light detectors (OB and DR) each with a light shield (186/OB) covering the second light detectors (OB) to convert light reception into a second, third to n signals (see fig. 5-11, OB and DR) for reducing dark noise and crosstalk with different structures and arrangements (col. 1, lines 33-35, see figures), but does not specifically teach the driving and not driving of the second light detectors and the different interval arrangements for the second light detectors and does not describe controlling the operation point of array as described in claims 6-9 and 21-24.
Choi (US 20200119067) teaches a first array of light detectors (APR) to convert light reception into a first signal (paragraph 42) and second light detectors (DPR) convert light reception into a second, third and second signals (see fig. 5 and 6) with different intervals between different groups of second light detectors (see fig. 5 and 6), but does not specifically teach the driving and not driving of the second light detectors and the first interval is same as interval of array and the second interval is wider than the first interval and does not describe controlling the operation point of array as described in claims 6-9 and 21-24.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878